Case 16-40217        Doc 32     Filed 12/10/18     Entered 12/10/18 12:31:14          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-40217
         Diana Lynn Hughes

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/23/2016.

         2) The plan was confirmed on 03/10/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/11/2018.

         5) The case was dismissed on 10/05/2018.

         6) Number of months from filing to last payment: 18.

         7) Number of months case was pending: 24.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $21,050.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-40217      Doc 32     Filed 12/10/18     Entered 12/10/18 12:31:14                 Desc         Page 2
                                                of 3



 Receipts:

        Total paid by or on behalf of the debtor             $9,222.96
        Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                   $9,222.96


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $1,005.89
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $495.93
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $1,501.82

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal       Int.
 Name                             Class    Scheduled      Asserted         Allowed         Paid         Paid
 AMLI MANAGEMENT COMPANY      Unsecured       8,137.00       8,416.18         8,416.18           0.00        0.00
 AVANT INC                    Unsecured       1,781.00       1,578.09         1,578.09           0.00        0.00
 BECKET & LEE LLP             Unsecured          454.00        454.68           454.68           0.00        0.00
 CITY OF NAPERVILLE           Unsecured           84.00         70.41            70.41           0.00        0.00
 INGALLS MEMORIAL HOSPITAL    Unsecured            0.00        379.99           379.99           0.00        0.00
 JEFFERSON CAPITAL SYSTEMS    Unsecured       1,022.00       1,022.28         1,022.28           0.00        0.00
 LIFE STORAGE                 Secured              0.00          0.00             0.00           0.00        0.00
 LVNV FUNDING                 Unsecured          995.00      1,002.31         1,002.31           0.00        0.00
 PORTFOLIO RECOVERY ASSOC     Secured        24,265.34     24,265.34        24,265.34       6,106.91    1,614.23
 ADVOCATE MEDICAL GROUP       Unsecured           88.00           NA               NA            0.00        0.00
 CAPITAL ONE BANK USA NA      Unsecured          229.00           NA               NA            0.00        0.00
 CITY OF NAPERVILLE           Unsecured          148.00           NA               NA            0.00        0.00
 COMCAST                      Unsecured          300.00           NA               NA            0.00        0.00
 HEALTHY DRIVEN EDWARD        Unsecured          475.00           NA               NA            0.00        0.00
 LAKE ANESTHESIA ASSOCIATES   Unsecured           40.00           NA               NA            0.00        0.00
 NICOR GAS                    Unsecured           46.00           NA               NA            0.00        0.00
 PHOENIX FINANCIAL SERV       Unsecured          471.00           NA               NA            0.00        0.00
 EDWARD HEALTH VENTURES       Unsecured          198.00           NA               NA            0.00        0.00
 SEVENTH AVENUE               Unsecured          262.00        262.90           262.90           0.00        0.00
 US DEPARTMENT OF EDUCATION   Unsecured            0.00          0.00             0.00           0.00        0.00
 VERIZON                      Unsecured            0.00        197.88           197.88           0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-40217        Doc 32      Filed 12/10/18     Entered 12/10/18 12:31:14              Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal             Interest
                                                            Allowed               Paid                 Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00                $0.00
       Mortgage Arrearage                                     $0.00              $0.00                $0.00
       Debt Secured by Vehicle                           $24,265.34          $6,106.91            $1,614.23
       All Other Secured                                      $0.00              $0.00                $0.00
 TOTAL SECURED:                                          $24,265.34          $6,106.91            $1,614.23

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00             $0.00
        Domestic Support Ongoing                               $0.00               $0.00             $0.00
        All Other Priority                                     $0.00               $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $13,384.72                $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $1,501.82
         Disbursements to Creditors                             $7,721.14

 TOTAL DISBURSEMENTS :                                                                       $9,222.96


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
